DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and examined below. This action is in response to the claims filed 5/6/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered.
 
Response to Amendment
Applicant’s arguments regarding 35 U.S.C. § 112(f) interpretations are persuasive in view of amendments filed 5/6/21. Claims are no longer interpreted using 35 U.S.C. § 112(f) in view of amendments filed 5/6/21.  

Applicant’s arguments, see Applicant Remarks pages 12-18 filed on 5/6/21, regarding 35 U.S.C. § 103 are persuasive in view of amendments filed 5/6/21. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pillar et al. (US 2004/0002794) in view of Spillane et al. (US 2003/0200016), Yakes et al. (US 2003/0158638), and Kuang et al. (US 0085576).

Regarding claim 1, Pillar discloses a steering control system including an operating method for an emergency vehicle, which emergency vehicle (1) is provided (Fig. 1 and ¶61-64 discusses a method of operation of a fire truck, where a fire truck is an emergency vehicle) with 
a vehicle body (2) (Fig. 1),
a drive unit (3), having at least one drive motor and one motor controller (14) (¶173 - electric motors 1928, servo or drive controllers 1930), 
at least one front-wheel pair (4) and at least one rear-wheel pair (5), at least one emergency aggregate (6) (Fig. 48 discloses at least one front and at least one rear wheel pair and ¶116, ¶174, and ¶191 disclose power transmission used for external emergency power , and 
a signaling device (7) and illuminating device (8) (Fig. 2 - element 41a corresponding to the recited illuminating device and element 41b corresponding to the recited signaling device), wherein 
the front-wheel pair (4) and the rear-wheel pair (5) are respectively joined via a suspension mechanism having a level-regulating system (15) to the vehicle body (2) (¶181 and Fig. 19A disclose wheel pairs joined via coil spring suspension corresponding to the recited suspension mechanism where the spring coils inherently regulate the leveling of the vehicle), and wherein 
at least the rear-wheel pair (5) is in communication with the drive motor, and wherein the emergency aggregate (6) is in communication with the drive motor, or has an aggregate drive motor (¶178-180 – drive wheels being individually or jointly controlled includes the recited rear pair in communication with the drive motor and ¶90 diverts mechanical power from the engine/transmission from the wheels to other mechanical subsystems, such as the pump system, an aerial system and so on), comprising, furthermore, 
a mode-of-operation controller (9), which has a mode-of-operation selector switch (10) having several selectable modes of operation and a memory means (11) having operating-data sets (12) saved therein trip (¶332 and Figs. 2 and 50 disclose multiple control system modes of operation including manual switches), 
wherein the first signaling data set corresponds to a first condition of the signaling device and the illuminating device which activates first optical and acoustic signals and the second signaling data set corresponds to a second condition of the signaling device and the illuminating device which activates second optical and acoustic signals (Figs. 2 and 26 and ¶78-79 – different emergency lighting and siren/horn sequencing corresponding to the recited first optical and acoustic signals as well as second optical and acoustic signals).
While Pillar does disclose differing wheel pair controls (¶332 and Figs. 2 and 50) as well as varying emergency sound and lighting (¶87-92) as well as the drive motor being used for power transmission for external emergency power output (¶116, ¶174, and ¶191) but does not explicitly disclose variation of differing suspension controls.
However Spillane discloses a vehicle control mode system including a sequence controller (13) of the operating-data controller (9) upon selection of a first mode of operation (23), a first motor-control data set (24) is transmitted from the memory means (11) to the motor controller (14), and a first suspension-control data set (25) is transmitted from the memory means (11) to the suspension mechanism, and the transmitted data sets are activated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.); and wherein 
upon selection of a second mode of operation (28), the transmitted data sets of the first mode of operation (23) are deactivated and a second motor-control data set (30) is transmitted from the memory means (11) to the motor controller (14) (¶), and a second suspension-control data set (31) is transmitted from the memory means (11) to the suspension mechanism, and the transmitted data sets are activated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.);  and wherein 
upon selection of a third mode of operation (34), which corresponds to a standard mode of operation, the transmitted data sets of the first, second or if applicable further mode of operation are deactivated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc. where motorway would be considered standard mode of operation when other modes are deactivated). 
The combination of the emergency vehicle and plurality of control/signaling/emergency aggregate modes of Pillar including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes of Spillane meets all of the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the specific mode deviations of Spillane in order to best optimize driving parameters for different driving conditions (Spillane - ¶4).
While Pillar in view of Spillane do disclose a number of different emergency vehicle control/signaling/emergency aggregate modes including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes, it doesn’t explicitly disclose different operating mode subsystems however Yakes explicitly discloses different control modes for emergency vehicles including different master switches for differing operating modes including sequences and combinations of operating and lighting subsystems (¶163-164).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle system of Pillar in view of Spillane with the fire truck 
While Pillar in view of Spillane and Yakes likely include some powertrain mode change system, it does not explicitly disclose a manual mode changing switch with three positions however Kuang discloses a powertrain control strategy system including a multipositional manual selector switch for controlling modes of operation (¶12 – PRNDL corresponding to the recited selector switch with at least three positions, given park, reverse, neutral, drive, and low-drive are vehicular powertrain modes of operation. The combination of the PRNDL manual selector switch of Kuang with the emergency vehicle modes and subsystems of Pillar in view of Spillane and Yakes fully meet the claimed elements above).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle modes and subsystems of Pillar in view of Spillane and Yakes with the PRNDL manual selector switch of Kuang in order to control the powertrain system of the vehicle in the intended mode of operation (Kuang - ¶12).

Regarding claim 2, Pillar further discloses the rear-wheel pair (5) is in communication with the drive motor via a gearbox, wherein, in the first mode of operation (23), a first gearbox-control data set is transmitted from the memory means (11) to a gearbox controller (16) (¶3 – it is well known in the art to control rear wheels via gearbox). 
Pillar does not explicitly disclose controlling the powertrain via gearbox or different modes of gearbox control however Spillane further discloses varying rear differential control (¶87).


Regarding claim 3, Pillar does not explicitly disclose maximum power applied to a specific driving mode however Spillane further discloses in the first motor-control data set, parameters of the motor controller (14) are saved in order to change the performance characteristics of the drive motor in such a way that it is configured to deliver maximum peak power (¶105 – throttle characteristics are varied to deliver maximum torque at full throttled pedal position corresponding to the recited drive motor configured to deliver maximum peak power). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the maximum torque throttle of Spillane in order to avoid wheel spin by giving a gentle response within the normal range of throttle pedal positions (Spillane - ¶105).

Regarding claim 4, Pillar does not explicitly disclose a driving mode in which the RPM is maintained as constant as possible however Spillane further discloses in the second motor-control data set, parameters of the motor controller (14) are saved in order to change the performance characteristics of the drive motor in such a way that it is configured to deliver continuous steady power at the most constant possible rpm (¶109 - traditional cruise control corresponding to the recited continuous steady power and rpm output given that traditional . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the specific mode deviations of Spillane in order to best optimize driving parameters for different driving conditions s (Spillane - ¶4).

Regarding claim 5, Pillar further discloses the suspension mechanism or the level-regulating system (15) has kinematic sensors and actuators, wherein parameters of the level-regulating system (15) are saved in the first suspension-control data set, so that a highly dynamic level-regulating characteristic is configured (¶193 - devices to raise or lower the vehicle, lock the suspension, control a load-handling system corresponding to the recited parameters of the level regulating system where the controlled load handling inherently senses loads of the vehicle including and displaying vehicle pressures corresponding to the recited kinematic sensors and actuators). 

Regarding claim 6, Pillar further discloses a steering lock is detected by an angle sensor (17) and evaluated by the level-regulating system (15) for formation of the level-regulating characteristic (¶193 - lock the suspension where ¶325-326 discloses methods of locking the system). 

 Pillar further discloses the emergency vehicle (1) has a navigation system (18) having a data output, via which data output characteristic values of the immediate driving route are communicated to the level-regulating system (15) and evaluated by it for formation of the level-regulating characteristic (Fig. 36 and ¶303-308 – where certain predetermined routes corresponding to the recited immediate driving routes with acceptable rates). 
Pillar does not explicitly disclose differentiating level regulating characteristics based on route however Spillane further discloses varying suspension height based on driving environment/modes (Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the specific mode deviations of Spillane in order to best optimize driving parameters for different driving conditions (Spillane - ¶4).

Regarding claim 8, Pillar further discloses parameters, the signaling device and the illuminating device activate an optical signaling device and an acoustic signaling device, are saved in the first signaling data set (¶87-92 – emergency sirens/air horns corresponding to the recited acoustic signaling device as well as multiple lighting types as well). 
While Pillar does not explicitly associate these lights being paired with a driving mode, it would have been obvious to one of ordinary skill in the art before the filing date to have combined the drive modes of Pillar with the associated varying lighting/audio systems in order to display danger, warning and caution messages (Pillar - ¶88).

Regarding claim 9, Pillar further discloses parameters, whereby the signaling device (7) and lamps activate illuminating means, are saved in the second signaling data set, in order to illuminate at least one region from the group comprising the immediate vehicle region, the accesses and exits of the vehicle, equipment shafts, or the emergency region close to the vehicle (¶87-92 – emergency sirens/air horns corresponding to the recited acoustic signaling means as well as multiple lighting types as well including perimeter lighting 55a, scene lighting 55b and utility lighting 55c corresponding to the recited immediate region, equipment and emergency region lighting). 
While Pillar does not explicitly associate these lights being paired with a driving mode, it would have been obvious to one of ordinary skill in the art before the filing date to have combined the drive modes of Pillar with the associated varying lighting/audio systems in order to display danger, warning and caution messages (Pillar - ¶88).

Regarding claim 10, Pillar further discloses parameters, whereby the signaling device (7) and illuminating device (8) activate signaling means for traffic control, are saved in the second signaling data set (¶88-92 – emergency lights used in combination with emergency sirens permit emergency vehicles to bypass traffic and clear roads therefore corresponding to the recited traffic control). 
While Pillar does not explicitly associate these lights being paired with a driving mode, it would have been obvious to one of ordinary skill in the art before the filing date to have 

Regarding claim 11, Pillar further discloses parameters of a controller of the emergency aggregate (6), whereby an actuator is activated by this controller, whereby an extinguishing-agent pump (19) of the emergency aggregate (6) is coupled to the drive motor, are saved in the first emergency-aggregate data set (¶90-91 - diverts mechanical power from the engine/transmission from the wheels to other mechanical subsystems, such as the pump system, an aerial system and so on, where automatic control of the pump system corresponding to the recited emergency aggregate data set). 

Regarding claim 12, Pillar further discloses parameters of a controller of the emergency aggregate (6), whereby an aggregate drive motor is started by this controller, are saved in the first emergency-aggregate data set (¶184 – ancillary equipment being powered by electricity produced from the vehicle teaches a separate motor specifically to the ancillary equipment on or associated with the electric traction vehicle 1910 such as pumps corresponding to the recited aggregate SPECIFIC drive motor). 

Regarding claim 13, Pillar further discloses in the second mode of operation (28), means are activated by the mode-of-operation controller (9) in order to release access to equipment shafts or emergency resources (¶101 – powertrain being mechanically disengaged . 

Regarding claim 14, Pillar further discloses in the first (23) or second (28) mode of operation, a synchronization data set is loaded and activated by the mode-of-operation controller (9) in a communication system of the emergency vehicle (1) (¶332 and Fig. 50 disclose multiple control system modes of operation where the different data sets synchronizing multiple variations of operation parameters are controlled). 

Regarding claim 15, Pillar further discloses a local wireless communication network is established in the second mode of operation of the communication system (¶267 - A variety of other types of networks may also be used, such as a wireless local area network). 

Regarding claim 16, Pillar further discloses a data link to a public and/or a private emergency data network is established by the communication system, wherein the access authorizations are extracted from the synchronization data set (¶267 - security/encryption techniques are used which allow the Internet to be used as a secure proprietary wide area network). 

Regarding claim 17, Pillar further discloses multiple control system modes of operation where the different data sets synchronizing multiple variations of operation parameters are 
However Spillane further discloses in the first and/or second suspension-control data set, null-position values of the suspension mechanism are saved that are transmitted from the memory means (11) to the suspension mechanism upon selection of the first (23) and/or second (28) mode of operation (Figs. 5-6 - varying suspension height based on driving environment/modes).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the specific mode deviations of Spillane in order best optimize driving parameters for different driving conditions (Spillane - ¶4).

Regarding claim 18, Pillar further discloses the operating-data sets (12) read out of the memory means (11) are displayed on a display means of the operating-data controller (9) and, prior to the transmission to the target systems, are individually adapted by the operator by way of an input means (¶193 and Fig. 15 – operator interface for inputting controls corresponding to the recited operator input prior to control of the transmission as well as displays information to the operator corresponding to the recited displaying operating data). 

Regarding claim 19, Pillar further discloses the operating-data sets (12) have a protected area, in which limit parameters are saved by the manufacturer (¶197 – predefined system parameters corresponding to the recited protected area of parameter limits1). 

Regarding claim 21, Pillar further discloses an operating method for an emergency vehicle, which emergency vehicle is provided with a vehicle body, a drive unit, having at least one drive motor and one motor controller (Fig. 1 and ¶61-64 discusses a method of operation of a fire truck where a fire truck is an emergency vehicle and ¶173 - electric motors 1928, servo or drive controllers 1930),   
at least one front-wheel pair and at least one rear-wheel pair, at least one emergency aggregate (Fig. 48 discloses at least one front and at least one rear wheel pair and ¶116, ¶174, and ¶191 disclose power transmission used for external emergency power output corresponding to the recited emergency aggregate in communication with the drive motor), and 
a signaling device and an illuminating device (Fig. 2 - element 41a corresponding to the recited illuminating device and element 41b corresponding to the recited signaling device), wherein 
the front-wheel pair and the rear-wheel pair are respectively joined via a suspension mechanism having a level-regulating system to the vehicle body (¶181 and Fig. 19A disclose wheel pairs joined via coil spring suspension corresponding to the recited suspension mechanism where the spring coils inherently regulate the leveling of the vehicle), and 
wherein at least the rear-wheel pair is in communication with the drive motor, and wherein the emergency aggregate is in communication with the drive motor, or has an aggregate drive motor (¶178-180 – drive wheels being individually or jointly controlled includes the recited rear pair in communication with the drive motor and ¶90 diverts mechanical power , comprising, furthermore, 
a mode-of-operation controller, which has a mode-of-operation selector switch having several manually selectable modes of operation and a memory having operating data sets saved therein, wherein by a sequence controller of the operating-data controller upon selection of a first mode of operation, which corresponds to an emergency trip (¶332 and Figs. 2 and 50 disclose multiple control system modes of operation),
While Pillar does disclose differing wheel pair controls (¶332 and Figs. 2 and 50) as well as varying emergency sound and lighting (¶87-92) as well as the drive motor being used for power transmission for external emergency power output (¶116, ¶174, and ¶191) but does not explicitly disclose variation of differing suspension controls.
However Spillane further discloses a first motor-control data set is transmitted from the memory to the motor controller, and a first suspension-control data set is transmitted from the memory to the suspension mechanism, and the transmitted data sets are activated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.); and 
wherein upon selection of a second mode of operation, the transmitted data sets of the first mode of operation are deactivated and a second motor-control data set is transmitted from the memory to the motor controller, and a second suspension-control data set is transmitted from the memory to the suspension mechanism, (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.); and 
wherein upon selection of a third mode of operation, which corresponds to a standard mode of operation, the transmitted data sets of the first, second or if applicable further mode of operation are deactivated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc. where motorway would be considered standard mode of operation when other modes are deactivated). 
The combination of the emergency vehicle and plurality of control/signaling/emergency aggregate modes of Pillar including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes of Spillane meets all of the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the specific mode deviations of Spillane in order to best optimize driving parameters for different driving conditions and situations (Spillane - ¶4).
While Pillar in view of Spillane do disclose a number of different emergency vehicle control/signaling/emergency aggregate modes including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes, it doesn’t explicitly disclose different operating mode subsystems however Yakes explicitly discloses different control modes for emergency vehicles including different master switches for differing operating modes including sequences and combinations of operating and lighting subsystems (¶163-164).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle system of Pillar in view of Spillane with the fire truck 
While Pillar in view of Spillane and Yakes likely include some powertrain mode change system, it does not explicitly disclose a manual mode changing switch with three positions however Kuang discloses a powertrain control strategy system including a multipositional manual selector switch for controlling modes of operation (¶12 – PRNDL corresponding to the recited selector switch with at least three positions, given park, reverse, neutral, drive, and low-drive are vehicular powertrain modes of operation. The combination of the PRNDL manual selector switch of Kuang with the emergency vehicle modes and subsystems of Pillar in view of Spillane and Yakes fully meet the claimed elements above).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle modes and subsystems of Pillar in view of Spillane and Yakes with the PRNDL manual selector switch of Kuang in order to control the powertrain system of the vehicle in the intended mode of operation (Kuang - ¶12).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pillar et al. (US 2004/0002794) in view of Spillane et al. (US 2003/0200016), Yakes et al. (US 2003/0158638), and Kuang et al. (US 0085576), as applied to claim 1 above, further in view of Herman (US 2010/0010793).

Regarding claim 20, Pillar in view of Spillane does not explicitly disclose the operating data set having a different protected area in an emergency situation however, Herman  the operating-data sets (12) have a protected area, in which emergency parameters are saved by the manufacturer (¶44 – emergency range exceeding normal operational envelope corresponding to the recited emergency parameter protected area different from normal protected area).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the control system of Pillar in view of Spillane, Yakes  and Kuang with the emergency parameters of Herman in order to provide limited extra control in cases of emergency or imminent threat (Herman - ¶44).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gebby (US 2007/0142166) discloses a vehicular powertrain control system including a transmission mode selection PRNDL to control the powertrain operation strategy (¶24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665